Citation Nr: 0417939	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  98-17 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to increased evaluation for chondromalacia of the 
left knee with arthritic changes, currently rated as 20 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1964 to August 
1967, with the record reflecting additional service in the 
United States Air Force Reserves through 1996.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the New Orleans, Louisiana, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board remanded the veteran's case in January 2000 
and December 2000 for additional development.  

In an April 2003 decision, the Board granted a separate 
rating of 10 percent under Diagnostic Code 5003 for service-
connected left knee disability based on limited motion with 
pain; denied the veteran's claim for an increased evaluation 
in excess of 20 percent for chondromalacia of the left knee 
with arthritic changes (left knee disability) under 
Diagnostic Code 5257; and denied service connection for a 
back injury and neck condition.  

In December 2003, VA's General Counsel (General Counsel) and 
the veteran's representative filed a Joint Motion to vacate 
the Board's April 2003 with respect to the issue of increased 
evaluation of the left knee disability under Diagnostic Code 
5257, currently rated as 20 percent disabling.  The United 
States Court of Appeals for Veterans Claims (Court) granted 
the Joint Motion that month, vacating and remanding the case 
to the Board.  The Board notes that the decision of granting 
the separate 10 percent rating under Diagnostic Code 5003 was 
not effected by the Order.  The Order also dismissed the 
appeals of the denials of the service connection claims as 
per the Joint Motion.  Therefore, the only issue before the 
Board is the increased evaluation of the left knee disability 
under Diagnostic Code 5257, currently rated as 20 percent 
disabling.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the record shows that in January 2004, the veteran, 
through his representative, submitted additional evidence 
pertaining to his left knee disability directly to the Board.  
The veteran did not submit a waiver of initial consideration 
of this evidence by the RO.  In Disabled Am. Veterans (DAV) 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 
2003), the Federal Circuit Court emphasized the Board's 
status as "primarily an appellate tribunal," and held that 
38 C.F.R. § 19.9(a)(2) was invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it allows the Board to consider additional evidence without 
having to remand the case to the AOJ for initial 
consideration and without having to obtain the appellant's 
waiver.  In light of the Federal Circuit decision discussed 
above, the most appropriate action would be to remand this 
claim to the RO for initial consideration of the additional 
medical evidence submitted in January 2004.

In addition, the Board notes that in a December 2003 rating 
decision, the RO decreased the veteran's left knee disability 
evaluation under Diagnostic Code 5257 from 20 percent to 0 
percent, effective October 21, 2003, and then assigned a 20 
percent rating under Diagnostic Code 5258 for the veteran's 
left knee disability.  However, it is not clear from the 
rating decision that the RO considered the effect of change 
of diagnosis under 38 C.F.R. § 4.13 in its decision.  The 
Board notes that the veteran is at the maximum rating 
available under Diagnostic Code 5258, but not under Code 
5257.  Furthermore, the issues of avoidance of pyramiding 
under 38 C.F.R. § 4.14 and stabilization of disability 
evaluation under 38 C.F.R. § 3.344 need consideration.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The VBA AMC must review the claims 
file and take any necessary action to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  The notice must inform the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claims, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the veteran is expected 
to provide and (4) request that the 
veteran provide any evidence in his 
possession that pertains to the claims.  
He must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  

2.  After undertaking any development 
deemed essential, the VBA AMC should re-
adjudicate the claim for a rating in 
excess of 20 percent for left knee 
disability based upon the new evidence 
received by the Board and the discussion 
above.  In doing so, consider the VBA 
AMC/RO should consider the effect of 
change of diagnosis under 38 C.F.R. 
§ 4.13 in the December 2003 rating 
decision.  The Board notes that the 
veteran is at the maximum rating 
available under Diagnostic Code 5258, but 
not under Code 5257.  Furthermore, the 
issues of avoidance of pyramiding under 
38 C.F.R. § 4.14 and stabilization of 
disability evaluation under 38 C.F.R. 
§ 3.344 need consideration. (As noted 
above, the Board's decision granting the 
10 percent separate evaluation under 5003 
was not part of the Court's order.)  When 
considering the new evidence submitted by 
the veteran, the VBA AMC/RO should 
provide reasons and basis for the change 
in diagnostic code of the veteran's left 
knee disability consistent with the above 
regulations.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




